Citation Nr: 0020364	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea of the feet 
and hands.

3.  Entitlement to service connection for a bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1947.

This appeal arose from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In September 1999, the veteran testified 
at a personal hearing at the RO.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from PTSD or tinea of the feet and hands 
which can be related to his period of service.

2.  The evidence of record contains an opinion relating the 
veteran's hearing loss and tinnitus to service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well grounded claims for 
service connection for PTSD and tinea of the feet and hands.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a 
bilateral hearing loss and tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
PTSD, a hearing loss with tinnitus, and tinea of the feet and 
hands because they are all related to his period of service.  
He expressed his belief that all three conditions are 
directly attributable to the hardships of his service.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims for service connection for PTSD and 
tinea of the feet and hands are well grounded.

In regard to the claim for PTSD, it is noted that the veteran 
was engaged in combat.  However, there is no evidence of the 
current existence of PTSD.  The veteran has been diagnosed 
with anxiety; however, VA examinations conducted in April 
1998 and June 1999 specifically stated that he did not meet 
the criteria for a diagnosis of PTSD.  Absent the current 
existence of this disability, the claim for service 
connection for PTSD cannot be well grounded.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, 
this claim must be denied on this basis.

Nor is the claim for service connection for tinea of the hand 
and feet well grounded.  While the veteran's testimony about 
service incurrence can be accepted, given his status as a 
combat veteran, and while tinea of the feet and right hand 
was diagnosed at the time of the April 1998 VA examination, 
the establishment of a nexus between the inservice disease 
and the current disability has not been shown.  In this case, 
there is no medical opinion that there is any relationship 
between the currently diagnosed condition of the feet and 
right hand and the veteran's period of service.  While the 
veteran has alleged that such a connection exists, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a consequence, this claim must also be denied on 
the basis that it is not well grounded.

Finally, the veteran has claimed entitlement to service 
connection for a bilateral hearing loss with tinnitus.  After 
a careful review of the evidence of record, the Board finds 
that this claim is well grounded.  The veteran has alleged 
that he was exposed to loud noise while in service; since 
this is consistent with his combat service, it will be 
accepted as evidence of the existence an "injury" in 
service.  He has also been diagnosed as suffering from a 
bilateral hearing loss and tinnitus; thus the existence of 
current disabilities has been established.  Finally, the VA 
examiner in April 1998 related these disorders to inservice 
noise exposure.  Considering all of this evidence, the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
additional development concerning this issue is needed before 
the Board can proceed in adjudicating the claim on its 
merits.


ORDER

Service connection for PTSD is denied.

Service connection for tinea of the feet and hand is denied.

Having submitted a well grounded claim for service connection 
for a bilateral hearing loss with tinnitus, and to this 
extent only, the claim is granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As noted above, the VA examinations performed in April 1998 
related the veteran's bilateral hearing loss with tinnitus to 
noise exposure experienced in service.  However, a 1995 
private audiological report contained a history of noise 
exposure as a longshoreman.  The evidence also suggested that 
the veteran had received a settlement through his employer's 
insurer for a hearing loss.  Therefore, it is determined that 
an opinion concerning the origins of the veteran's hearing 
loss and tinnitus would be helpful prior to a final 
determination of this claim.  

Under the circumstances, it is found that additional 
assistance would be helpful, and this case will be REMANDED 
to the RO for the following:

1.  The veteran should be afforded VA 
otological and audiological examinations.  
The examiner(s), after reviewing all the 
evidence of record, should render an 
opinion as to whether it is at least as 
likely as not that noise exposure 
experienced in service, as opposed to 
post-service noise exposure incurred as a 
longshoreman, is the etiological source 
of any currently diagnosed hearing loss 
disability and tinnitus.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiner(s) to 
review in conjunction with the 
examinations.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claim for service 
connection for a bilateral hearing loss 
with tinnitus on the merits.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration if otherwise in 
order.

The veteran need take no action until he is notified.  
However, he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



